       Case 1:19-cv-00459-NONE-SAB Document 52 Filed 09/29/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL GONZALES,                                ) Case No.: 1:19-cv-00459-NONE-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      ) AMENDED DISCOVERY AND
13          v.                                        ) SCHEDULING ORDER
14                                                    )
     GONZALES, et.al.,
                                                      )
15                  Defendants.                       )
                                                      )
16                                                    )
                                                      )
17                                                    )
18          Plaintiff Michael Gonzales is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On September 28, 2020, Defendants’ exhausted related motion for summary judgment was
21   granted as to all claims except with respect to Plaintiff’s claim against Defendant Gonzalez based upon
22   incidents that allegedly took place prior to May 28, 2018, and the matter was referred back to the
23   undersigned for further proceedings. (ECF No. 51.)

24          Accordingly, it is HEREBY ORDERED that the March 3, 2020 discovery and scheduling order is

25   amended as follows:

26          1.      The deadline for amending the pleadings is January 4, 2021;

27          2.      The discovery for completion of all discovery, including filing motions to compel

28                  discovery, is March 4, 2021;

                                                          1
      Case 1:19-cv-00459-NONE-SAB Document 52 Filed 09/29/20 Page 2 of 2



1             3.      The deadline for filing dispositive motions is May 4, 2021; and

2             4.      All other provisions of the Court’s March 3, 2020 discovery and scheduling order remain in

3                     effect.

4
5    IT IS SO ORDERED.

6    Dated:        September 29, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
